Citation Nr: 9928748	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for polycythemia vera.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1944 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
determination by the Sioux Falls, South Dakota, Regional 
Office (RO), of the Department of Veterans Affairs (VA) which 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for polycythemia vera.  A notice of disagreement 
was received in November 1995, and a statement of the case 
was issued in January 1996.  A substantive appeal was 
received in July 1996.

In a June 1999 letter, the Board requested clarification from 
the veteran regarding representation.  In this communication, 
the veteran was asked to submit an appropriate appointment of 
representative if he wished to be represented.  He was 
advised that if he did not respond within 30 days, the Board 
would proceed on the assumption that he did not desire 
representation.  No response has been received from the 
veteran. 


REMAND

In a September 1993 decision, the Board denied underlying 
claims based on entitlement to service connection for 
polycythemia vera, including as due to radiation exposure.  
The Board's decision is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991).  Final decisions may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  In 
August 1995, the veteran's then representative informed the 
RO that the veteran wished to "reopen his claim."  As noted 
in the introduction, the RO determined that no new and 
material evidence had been received and found that the claim 
had therefore not been reopened.  

However, the Board notes that subsequent to the Board's 
September 1993 decision, an amendment to 38 C.F.R. § 3.311 
provided that the regulatory list of radiogenic diseases 
listed in that regulation was no longer an exclusive list of 
conditions that may be considered service-connected solely on 
the basis of exposure to ionizing radiation.  The effect was 
to allow claimants who base their claims on conditions not on 
the regulatory list an opportunity to establish service 
connection by demonstrating that there conditions are 
radiogenic diseases.  The Board views this change in the 
applicable regulation as creating a possible new basis for 
entitlement.  Accordingly, the Board believes that the 
veteran's current claim is separate and distinct from that 
addressed in the prior final decision, and the new and 
material evidence analysis is not applicable.  Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993). In other words, the 
present claim should be addressed de novo.  

After reviewing the claims files, the Board finds the claim 
to be well-grounded.  38 U.S.C.A. § 5107(a).  There is a 
medical diagnosis of current polycythemia vera, and there are 
several medical opinions suggesting a link to radiation 
exposure during service.  

With a well-grounded claim arises VA's statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  In this regard, 
although it may appear that 38 C.F.R. § 3.311(b)(3) may not 
require certain development as set forth in that regulation, 
the Board is of the opinion that the duty to assist 
nevertheless makes certain development necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain dose data from the Department 
of Defense regarding the veteran, 
including an assessment of the veteran's 
radiation dose as a result of his 
proximity to nuclear testing.

2.  After receiving such data, the claims 
files should be forwarded to VA's Chief 
Public Health and Environmental Hazards 
Officer for review and medical opinions 
as to whether polycythemia vera is 
potentially radiogenic and whether it is 
at least as likely as not that the 
veteran's polycythemia vera is causally 
related to any exposure to radiation 
during service. 

3.  After completion of the above, the RO 
should review the evidence of record on a 
de novo basis under all applicable laws 
and regulations, including 38 U.S.C.A. 
§ 5107(b).  If the benefit remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The purpose of this remand is to comply with applicable laws 
and regulations, to assist the veteran with his claim, and to 
afford him due process of law.  The veteran is free to submit 
additional evidence and argument in support of his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




